DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is March 27, 2019 since applicants have not filed a certified English translation of their foreign priority documents JP 2018/065242 and JP 2018/197883.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority documents must be submitted.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-6 in the reply filed on December 17, 2020 is acknowledged.
Upon further consideration, the Examiner has withdrawn the restriction requirement made by a previous Examiner.  Accordingly, the restriction requirement as set forth in the Office action mailed on October 20, 2020 is hereby withdrawn
 In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 9 is objected to because of the following informalities: in claim 9, line 2, the term “and” should be inserted after the term “layer,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa et al. (US 2018/0178538).
Miyazawa et al. teach an ink composition comprising 1 to 15% by mass of a silver particle (i.e. glitter pigment) having a 50% cumulative volume particle diameter (i.e. D50) of 5 to 2,200 nm, 10 to 60% by mass of a water-soluble organic solvent, 0.1 to 9% by mass of a resin such as a polycarbonate urethane resin emulsion and water as claimed by applicants in claims 1-4.  See para. 0039, para. 0046, para. 0145, para. 0147, para. 0154, paras. 0160-0161, para. 0164 and paras. 0400-0405.  With respect to claim 5, the water-soluble organic solvent incudes 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol and 2,3-butanediol.  See para. 0148.  With respect to claim 6, the ink composition may further contain a preservative (i.e. UV absorbent) such as 1,2-benzisothiazoline-3-one.  See paras. 0166-0167 and paras. 0192-0193.  With respect to claims 7, 9 and 11, Miyazawa et al. further teach a process for printing comprising ejecting the above ink composition onto a substrate such as print medium including a porous ink reception layer.  See para. 0046, para. 0207, para. 0213 and paras. 0395-0396.  A specific example of the ink composition includes 33.4 parts by mass liquid dispersion 1 of a silver particle having a D50 of 5 nm, 20 parts by mass of polycarbonate urethane resin emulsion A, 1.5 parts by mass total of a surfactant, 14.9 parts by mass 1,2-propanediol, 15.0 parts by mass 3-ethyl-3-hydroxymethyl oxetane, 0.1 parts by mass of a preservative and the balance water.  See paras. 0400-0405, 
With respect to the language “wherein a transfer amount of water onto a surface of the coating layer is from 1 to 10 ml/m2 in a contact time of 100 ms as measured by a dynamic scanning liquid absorptometer” in claim 9, the Examiner notes that the Miyazawa et al. reference discloses the same composition as well as the same method or a substantially similar method to that of the instant invention.  It is the examiner’s position that the ink composition of Miyazawa et al. does not excessively penetrate into a print medium having a porous ink reception layer and therefore has a brilliant metallic luster.  Therefore, this property would be expected.  See MPEP 2112.02.  See para. 0046 of the Miyazawa et al. reference.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyazawa et al. (US 2018/0178538).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Miyazawa et al. teach an ink composition comprising 1 to 15% by mass of a silver particle (i.e. glitter pigment) having a 50% cumulative volume particle diameter (i.e. D50) of 5 to 2,200 nm, 10 to 60% by mass of a water-soluble organic solvent, 0.1 to 9% by mass of a resin such as a polycarbonate urethane resin emulsion and water as claimed by applicants in claims 1-4.  See para. 0039, para. 0046, para. 0145, para. 0147, para. 0154, paras. 0160-0161, para. 0164 and paras. 0400-0405.  With respect to claim 5, the water-soluble organic solvent incudes 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol and 2,3-butanediol.  See para. 0148.  With respect to claim 6, the ink composition may further contain a preservative (i.e. UV absorbent) such as 1,2-benzisothiazoline-3-one.  See paras. 0166-0167 and paras. 0192-0193.  With respect to claims 7, 9 and 11, Miyazawa et al. further teach a process for printing comprising ejecting the above ink composition onto a substrate such as print medium including a porous ink reception layer.  See para. 0046, para. 0207, para. 0213 and paras. 0395-0396.  A specific example of the ink composition includes 33.4 parts by mass liquid dispersion 1 of a silver particle having a D50 of 5 nm, 20 parts by mass of polycarbonate urethane resin emulsion A, 1.5 parts by mass total of a surfactant, 14.9 parts by mass 1,2-propanediol, 15.0 parts by mass 3-ethyl-3-hydroxymethyl oxetane, 0.1 parts by mass of a preservative and the balance water.  See paras. 0400-0405, 
With respect to the language “wherein a transfer amount of water onto a surface of the coating layer is from 1 to 10 ml/m2 in a contact time of 100 ms as measured by a dynamic scanning liquid absorptometer” in claim 9, the Examiner notes that the Miyazawa et al. reference discloses the same composition as well as the same method or a substantially similar method to that of the instant invention.  It is the examiner’s position that the ink composition of Miyazawa et al. does not excessively penetrate into a print medium having a porous ink reception layer and therefore has a brilliant metallic luster.  Therefore, this property would be expected.  See MPEP 2112.02.  See para. 0046 of the Miyazawa et al. reference.
It is the examiner’s position that the effectively filed date of the above Miyazawa et al. reference is December 22, 2017 (based on the filing date) therefore, this reference further qualifies as prior art under 35 USC 102(a)(2) based on the filing date.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furukawa et al. (US 2020/0224048).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Furukawa et al. teach an ink composition comprising 1 to 10% by mass of a luster pigment (i.e. glitter pigment) having a mean number diameter of less than 200 nm and an average particle diameter R of less than 700 nm, 10 to 60% by mass of a water-soluble organic solvent, resin particles such as polycarbonate urethane resin particles, a modified ethylene vinyl acetate polymer and the balance water as claimed by applicants in claims 1-3.  See para. 0005, para. 0029, para. 0034, paras. 0043-0044, para. 0145 and paras. 0213-0214.  With respect to claim 4, the luster pigment is preferably a metal pigment such as silver particles.  See para. 0031 and para. 0050.  With respect to claim 5, the water-soluble organic solvent incudes 1,2-propanediol, 1,3-propanediol, 1,2-butanediol, 1,3-butanediol and 2,3-butanediol.  See para. 0216.  With respect to claim 6, the ink composition may further contain an anti-oxidant (i.e. UV absorbent) such as benzotriazole.  See paras. 0220-0221 and paras. 0230-0232.  With respect to claims 7, 9 and 11, Furukawa et al. further teach a recording method comprising discharging the above ink composition from a recording device onto a substrate such as a recording medium including an ink receiving layer.  See para. 0047, para. 0050, para. 0247 and para. 0249.  With respect to claim 8 and 10, the recording method and recording device may further include a heating device for heating the recording medium.  See para. 0237 and para. 0239.  A specific example of the ink composition includes 12.5% by mass  of 20 nm and an average particle diameter R of 20 nm, 0.25% by mass of a dispersant, 22.0% by mass 1,2-propanediol, 22.0 parts by mass 3-ethyl-3-methylbutanol, 3.3% by mass 2-ethyl-1,3-hexanediol, 0.1% by mass benzotriazole, 0.3% by mass polycarbonate-based urethane resin liquid dispersion (SUPERFLEX 420NS), 0.075% by mass modified ethylene vinyl acetate polymer (AQUATIX 8420), 1.0% by mass of a surfactant and the balance water.  See paras. 0255-0256, Example 1, paras. 0276-0279, paras. 0290-0291 and Table 1; Example 1.  The ink composition as taught by Furukawa et al. appears to anticipate the present claims.
With respect to the language “wherein a transfer amount of water onto a surface of the coating layer is from 1 to 10 ml/m2 in a contact time of 100 ms as measured by a dynamic scanning liquid absorptometer” in claim 9, the Examiner notes that the Furukawa et al. reference discloses the same composition as well as the same method or a substantially similar method to that of the instant invention.  It is the examiner’s position that the ink composition of Furukawa et al. has a brilliant metallic luster.  Therefore, this property would be expected.  See MPEP 2112.02.  See para. 0016, para. 0050 and paras. 0293-0303 of the Furukawa et al. reference.
It is the examiner’s position that the effectively filed date of the above Furukawa et al. reference is January 11, 2019 (based on the foreign priority date) therefore, this reference does qualify as prior art under 35 USC 102(a)(2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734